                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID L. MARTIN,                            )         CASE NO. 1:17CV2554
                                            )
                      Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
NANCY A. BERRYHILL,                         )         ORDER
    Acting Comm’r of Soc. Sec.,             )
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J:

       On December 8, 2017, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. § 405(g)

and 42 U.S.C. § 1383(c)(3). (ECF #1). The Court referred this matter to Magistrate Judge

David A. Ruiz pursuant to Local Rule 72.2. On January 14, 2019, the Magistrate Judge

recommended affirming the Commissioner’s decision which denied Plaintiff’s applications for

disability insurance benefits and supplemental security income. (ECF #12). Due to the Federal

Government shutdown, this Court extended the period for Objections to the Report and

Recommendation to February 22, 2019. Plaintiff has not filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). This


                                                -1-
Court extended that deadline sua sponte due to the Federal Government shutdown. Plaintiff has

failed to file any such objections. Therefore, the Court must assume that Plaintiff is satisfied

with the Magistrate Judge’s recommendation. Any further review by this Court would be

duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813

(6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Ruiz’s Report and Recommendation is ADOPTED and the

Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.


                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge

Dated: February 26, 2019




                                                -2-
